DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 09/06/2022 and 07/19/2022 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,431,881. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the application claims and patent claims:
Instant Application No. 17/813,490
US Patent 11,431,881

Claim 1

A system, comprising: 

a phased metalens configured to adjust a focus of an image detected by an imaging substrate of an image sensor.

Claim 2
The system of claim 1, wherein the phased metalens is configured to compensate a warpage of the imaging substrate.
Claim 1

A system, comprising: 

a phased metalens configured to adjust a focus of an image detected by an imaging substrate of an image sensor, 


the phased metalens configured to adjust the focus of the image by adapting a focus characteristic of the image sensor to compensate for warpage of the imaging substrate.
Claim 5

The system of claim 2, wherein the warpage comprises a stress-induced warpage of the imaging substrate that is at least one of: due to cooling of the image sensor from an initial curing process; or variable based on an increase or decrease in operating temperature of the system.

Claim 2

The system of claim 1, wherein the warpage comprises a stress-induced warpage of the imaging substrate due to cooling of the image sensor from an initial curing process.
Claim 6

The system of claim 2, wherein the phased metalens is configured to adjust a property of light that reaches the imaging substrate to compensate for a change in a flatness of the imaging substrate caused by the warpage.
Claim 8

The system of claim 1, wherein the phased metalens is configured to adjust a property of light that reaches the imaging substrate based on a change in a flatness of the imaging substrate caused by the warpage.

Claim 7

The system of claim 6, wherein the property of the light that reaches the imaging substrate comprises a phase of all the light that reaches the imaging substrate at a same time.
Claim 9

The system of claim 8, wherein the property of the light that reaches the imaging substrate comprises a phase of all the light that reaches the imaging substrate at a same time.
Claim 8

The system of claim 6, wherein the phased metalens is configured to adjust the property of the light based on at least one of: 

an operating temperature of the image sensor; or a color of the light.
Claim 10

The system of claim 8, wherein the phased metalens is configured to adjust the property of the light based on an operating temperature of the image sensor.

Claim 11
The system of claim 8, wherein the phased metalens is configured to adjust the property of the light based on a color of the light.

Claim 12

An apparatus, comprising: a camera including a phased metalens configured to adjust a focus of an image detected by an imaging substrate of an image sensor of the camera.

Claim 13
The apparatus of claim 12, wherein the phased metalens is configured to compensate a warpage of the imaging substrate.
Claim 14

A camera, comprising: an objective lens; an image sensor comprising an imaging substrate configured to detect an image; and a phased metalens positioned between the objective lens and the image sensor, and configured to adjust a focus of the image detected by the imaging substrate by adapting a focus characteristic of the image sensor to compensate for warpage of the imaging substrate.
Claim 16

The apparatus of claim 13, wherein the warpage comprises a stress-induced warpage of the imaging substrate that is at least one of: due to cooling of the image sensor from an initial curing process; or variable based on an increase or decrease in operating temperature of the system.
Claim 15

The camera of claim 14, wherein the warpage comprises a stress-induced warpage of the imaging substrate due to cooling of the image sensor from an initial curing process.
Claim 19

The apparatus of claim 17, wherein the phased metalens is configured to adjust the property of the light based on at least one of: an operating temperature of the image sensor; or a color of the light.  

Claim 16

The camera of claim 14, wherein the warpage comprises a stress-induced warpage of the imaging substrate that changes based on an operating temperature of the camera.
Claim 20

The apparatus of claim 12, wherein the camera further comprises: an objective lens, wherein the phased metalens is positioned between the objective lens and the image sensor.
Part of claim 14, lines 1-6:

A camera, comprising: an objective lens; an image sensor comprising an imaging substrate configured to detect an image; and a phased metalens positioned between the objective lens and the image sensor… 


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US-PGPUB 2021/0132272). 
 	Regarding claim 1, Zhu discloses a system (A compact spectrometer is realized using meta-lenses and a complementary metal-oxide-semiconductor (CMOS) camera; see paragraphs 0007-0010 and figs. 2A, 2B, 4A), comprising: a phased metalens (Optical device includes a substrate and at least one meta-lens disposed on the substrate, the meta-lens including multiple constituent dielectric elements disposed or fabricated on the substrate; see paragraph 0071) configured to adjust a focus of an image detected by an imaging substrate of an image sensor (The constituent elements together specifying a phase profile and a group delay of the meta-lens such that different wavelengths of an incident beam are focused off-axis on a common image plane, the image plane corresponds to an active region of a camera; see paragraphs 0071, 0014, 0015, 0019, 0021, 0026, 0036-0037, 0050). 

 	Regarding claim 12, Zhu discloses an apparatus (A compact spectrometer is realized using meta-lenses and a complementary metal-oxide-semiconductor (CMOS) camera; see paragraphs 007-0010 and figs. 2A, 2B, 4A), comprising: a camera (CMOS camera; see fig. 4A and paragraph 0007) including a phased metalens (Optical device includes a substrate and at least one meta-lens disposed on the substrate, the meta-lens including multiple constituent dielectric elements disposed or fabricated on the substrate; see paragraph 0071) configured to adjust a focus of an image detected by an imaging substrate of an image sensor of the camera (The constituent elements together specifying a phase profile and a group delay of the meta-lens such that different wavelengths of an incident beam are focused off-axis on a common image plane, the image plane corresponds to an active region of a camera; see paragraphs 0071, 0014, 0015, 0019, 0021, 0026, 0036-0037, 0050). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Wang et al. (US Patent 11,201,993). 
 	Regarding claim 9, Zhu discloses everything claimed as applied above (see claim 1). In addition, Zhu discloses the system further comprising: the image sensor; and an objective lens (Objective lens and CMOS camera; see paragraphs 0038, 0007).  
 	However, Zhu fails to expressly disclose the phased metalens is positioned between the objective lens and the image sensor.  
 	On the other hand, Wang discloses the phased metalens (Metalens 202; see fig. 2A and col. 6, lines 8-13) is positioned between the objective lens (Main lens 201; see fig. 2A; col. 5, lines 61-65 and col. 6, lines 8-13) and the image sensor (sensor chip 205; see fig. 2A; from col. 5, line 61 to col. 6, line 23). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu and Wang to provide the phased metalens is positioned between the objective lens and the image sensor for the purpose of improving the light collection. 

Regarding claim 10, Zhu and Wang disclose everything claimed as applied above (see claim 9). In addition, Zhu discloses the system comprises a camera (CMOS camera; see paragraphs 0007, 0038, 0071). 

	Regarding claim 20, Zhu discloses everything claimed as applied above (see claim 12). In addition, Zhu discloses the camera further comprises: an objective lens (Objective lens and CMOS camera; see paragraphs 0038, 0007).  
 	However, Zhu fails to expressly disclose the phased metalens is positioned between the objective lens and the image sensor.
 	Nevertheless, Wang discloses the phased metalens (Metalens 202; see fig. 2A and col. 6, lines 8-13) is positioned between the objective lens (Main lens 201; see fig. 2A; col. 5, lines 61-65 and col. 6, lines 8-13) and the image sensor (sensor chip 205; see fig. 2A; from col. 5, line 61 to col. 6, line 23). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu and Wang to provide the phased metalens is positioned between the objective lens and the image sensor for the purpose of improving the light collection. 

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Wang and further in view of Gurin (US Patent 10,437,012).  
 	Regarding claim 11, Zhu and Wang disclose everything claimed as applied above (see claim 10). However, Zhu and Wang fail to disclose the camera is configured for use in a vehicle.
 	On the other hand, Gurin discloses the camera is configured for use in a vehicle (Utilize dynamic positioning of the imaging sensor relative to the lens (metalens) to vary imaging source in accordance to operating mode of the host device (e.g., car interior, car exterior) in which the imaging sensor leverages both imaging and non-imaging optics to achieve high-precision (less than 5% distance error) location determination; see figs. 1, 13; col. 2, lines 31-37; col. 3, lines 11-12; col. 4, lines 27-44). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu, Wang and Gurin to provide the camera is configured for use in a vehicle for the purpose of improving location determination in different imaging applications.  

Allowable Subject Matter
12. 	Claims 2-8 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Contact Information
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/15/2022